ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of Ruoslahti et al. (US 2009/0226372 A1) teach T7 bacteriophage-displayed peptide libraries. The T7 phage particles are composed of icosahedral nucleocapsid and tail fibers; displayed peptides are expressed as C-terminal fusions to major coat protein GP10, typically at density of 200-415 peptides/phage (FIG. 1A). The libraries include random linear X7 sequences (paragraph [0179]). Ruoslahti et al. do not explicitly teach that the T7 library displays a peptide KRGARST (SEQ ID NO: 1). However, this peptide is present in the random linear X7 library, as evidenced by the instant specification in Example 1.
Ruoslahti et al. do not teach or suggest a peptide of SEQ ID NO: 1 conjugated one or more moieties for use in a method of treating cancer or a method for treating a disease or disorder associated with gC1q/p32 receptor expression.  
Applicant’s arguments filed June 22, 2022, are persuasive to overcome the rejection under 35 U.S.C. 112(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654